           Case 1:20-cv-02715-SAG Document 62 Filed 08/13/21 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780



                                          August 13, 2021

 LETTER TO PLAINTIFF AND COUNSEL

         RE:     Dina El Mahdy v. Morgan State University, et al.,
                 Civil No. SAG-20-2715

 Dear Plaintiff and Counsel:

         This case was assigned to then-United States Magistrate Judge Deborah L. Boardman for
 discovery and related scheduling on April 28, 2021. ECF 26. Plaintiff Dina El Mahdy filed an
 objection to Judge Boardman’s recent discovery Orders. See ECF 50 (Judge Boardman’s Order),
 ECF 52 (Plaintiff’s Objection). The Federal Rules of Civil Procedure provide:

         The district judge in a case must consider timely objections and modify or set aside
         any part of the order that is clearly erroneous or is contrary to law.

 Fed. R. Civ. P. 72(a). Accordingly, I have considered Plaintiff’s objection and the related filings.
 ECF 55-59.

          The parties’ ongoing dispute relates to the responses Defendant Morgan State submitted to
 Plaintiff’s requests for production of documents and interrogatories. The record reflects that
 Plaintiff made broad discovery requests while declining to permit the routine and customary
 methods of narrowing such broad requests, such as key word searches, to be implemented. For
 example, Plaintiff requested production of all emails between herself and several other Morgan
 State employees, without agreeing to any subject matter limitations. She received thousands of
 responsive documents consisting of tens of thousands of pages. Plaintiff then asserted that Morgan
 State engaged in a “document dump” of irrelevant materials and “padded” the discovery. Plaintiff
 cannot have it both ways. If she had agreed to the use of key word searches to narrow the
 production’s scope to emails regarding particular subject matters, she would have received fewer
 and more targeted responses. Judge Boardman’s efforts to assist Plaintiff by asking Defendants to
 investigate whether they could provide the responsive documents without attachments in a
 searchable format constituted a thoughtful attempt to resolve the dispute in a manner fair to both
 parties.

        Plaintiff also contends that she is missing certain items she requested in discovery. Those
 issues do not appear to have been resolved in the first instance by Judge Boardman using her
 discovery procedures, and therefore are misplaced in the instant objection.
         Case 1:20-cv-02715-SAG Document 62 Filed 08/13/21 Page 2 of 2
Dina El Mahdy v. Morgan State University, et al.,
Civil No. SAG-20-2715
August 13, 2021
Page 2

         In light of the broad discretion given to a magistrate judge in the resolution of
nondispositive discovery disputes, and in light of Judge Boardman’s fair and reasonable attempts
to accommodate the litigation interests of all parties, this Court overrules Plaintiff’s objection.
Judge Boardman’s discovery order at ECF 50 remains in effect, until she determines whether it
should be modified as Defendant requests at ECF 56.1 The multitude of requests for sanctions
contained within Plaintiff’s filings are denied. See, e.g., ECF 52 at 11. Despite the informal nature
of this letter, it should be flagged as an Opinion and docketed as an Order.

                                                           Sincerely yours,

                                                                         /s/

                                                           Stephanie A. Gallagher
                                                           United States District Judge




1
 Plaintiff also asks that the case be removed from Judge Boardman’s purview for discovery. See, e.g., ECF 58 at 6.
There is no basis to take such action. Judge Boardman’s conduct in this case has been legally correct and
professionally appropriate, and the case will remain with Judge Boardman for discovery until it is transferred to a new
magistrate judge in light of Judge Boardman’s recent elevation to the position of United States District Judge.

                                                          2
